DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:  
In [0055] line 2, “The date store 322” should read “The data store 322”
Appropriate correction is required.
Claim Objections
Claim 12 is objected to because of the following informalities:  
The spacing and indentation of the claim starting from line 12 to 20 are confusing.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “module” in claims 1-2, 4, 7-8, 11, and 15. The term “module” is interpreted as “computer-readable program code” per applicant’s specification [00129].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lokesh (U.S. Patent Application Publication No. 2017/0052540 A1) in view of Lanfranco (U.S. Patent Application Publication No. 2020/0324765 A1).
Regarding claim 1, Lokesh discloses:
A system, comprising: a first processor (processor 214, see at least [0026]); and 
a first memory (non-volatile storage device 208, see at least [0028]) storing: 
a preferred time gap determination module including instructions that when executed by the first processor cause the first processor to determine, based on a model and an identity of an operator of a vehicle, a setting for a cruise control to maintain a distance between the vehicle and a preceding vehicle, the model based on historical distances maintained by the operator (the system includes user preference on an amount of separation to maintain between the vehicle and the leading vehicle, see at least [0073]); and 
a communications module including instructions that when executed by the first processor cause the first processor to cause the cruise control to operate according to the setting (instructions are sent to vehicle control system to activate automatic vehicle control routine to trail the leading vehicle based on the user preferences, see at least [0073])
Lokesh does not explicitly disclose:
wherein a rate of energy consumption by the vehicle when the vehicle is controlled by the cruise control is less than the rate of energy consumption when the vehicle lacks being controlled by the cruise control
However, Lanfranco teaches:
wherein a rate of energy consumption by the vehicle when the vehicle is controlled by the cruise control is less than the rate of energy consumption when the vehicle lacks being controlled by the cruise control (Adaptive Cruise Control (ACC) functionality allows for decrease in fuel consumption, see at least [0034])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trailing vehicle control disclosed by Lokesh by adding the decrease in fuel consumption taught by Lanfranco. One of ordinary skill in the art would have been motivated to make this modification in order to “optimize the longitudinal control parameters of the ACC functionality in order to avoid unnecessary automatic decelerations or to carry out less conservative automatic decelerations, with a consequent reduction in fuel consumption and an increase in driving comfort” (see [0023]).
Regarding claim 2, the combination of Lokesh and Lanfranco teaches the elements above and Lokesh further discloses:
a communications device, wherein the communications module further includes instructions that cause the first processor to receive, via the communications device, the identity of the operator from at least one of an interface configured to receive information associated with the identity, a cloud computing platform, or a biometric system configured to determine the identity (in-vehicle computing system 200 communicates with and receives inputs from sensors sensory subsystem 210 which includes a camera for identifying a user, see at least [0030]).
Regarding claim 3, the combination of Lokesh and Lanfranco teaches the elements above and Lokesh further discloses:
the model is further based on information about an environment in which the vehicle is operating, the information about the environment comprising at least one of a weather in a vicinity of the vehicle, a visibility in the vicinity, a temperature in the vicinity, a measure of traffic in the vicinity, a condition of a road in the vicinity, a type of the road, a number of a lane of the road, a type of the lane, a time of day, a type of the preceding vehicle, or a color of the preceding vehicle (separation is also based on environmental and road conditions, see at least [0016] and [0058]).
Regarding claim 4, the combination of Lokesh and Lanfranco teaches the elements above and Lokesh further discloses:
a communications device, wherein the communications module further includes instructions that cause the first processor to receive, via the communications device, the information about the environment from at least one of a sensor of the vehicle, a cloud computing platform, or another object in a vicinity of the vehicle (navigation subsystem 211 generates or receives information such as traffic information for computing system 200, see at least [0030]; processor receives inputs from sensors, such as cameras, located on or external to the vehicle, pictures and videos of a region surrounding the vehicle, see at least [0043]).
Regarding claim 8, the combination of Lokesh and Lanfranco teach the elements above and Lokesh further discloses:
a second processor (interface processor 220, see at least [0028]); and 
a second memory storing a model production module including instructions  (memory 216 stores instructions, see at least [0028]) that when executed by the second processor cause the second processor to produce the model (control in-vehicle computing system to perform one or more actions of the disclosure, see at least [0028]).
Regarding claim 9, the combination of Lokesh and Lanfranco teach the elements above and Lokesh further discloses:
the instructions to produce the model include instructions to cause the second processor to obtain the historical distances maintained by the operator at least one of periodically or in response to an event, the event comprising at least one of a speed of the vehicle being greater than a threshold speed, the operator of the vehicle causing the speed of the vehicle to increase, the operator of the vehicle causing the speed of the vehicle to decrease, the operator of the vehicle causing the cruise control to control the vehicle, or at least once during a duration of time of movement of the vehicle from an origination to a destination. (user activates the automatic vehicle control routine to follow the leading vehicle, see at least [0073]) *Examiner sets forth the automatic vehicle control to maintain a distance from a leading vehicle is an adaptive cruise control
Regarding claim 10, the combination of Lokesh and Lanfranco teach the elements above and Lokesh further discloses:
the instructions to produce the model further include instructions to cause the second processor to filter the historical distances (system determined separation to be 100ft but driver of trailing vehicle indicated driver’s preference is 150, therefore the driver’s preference is set over the system determined space, see at least [0060]).
Regarding claim 11, the combination of Lokesh and Lanfranco teach the elements above but does not teach:
obtain at least one of: information about an environment in which the vehicle operated at times that correspond to times of production of the historical distances, or information about a state of the operator of the vehicle at the times that correspond to the times of production of the historical distances. (threshold separation is based on stored user preference such as a set separation by the driver from a leading vehicle, see at least [0060]) *Examiner sets forth the distance to a leading vehicle is an information about an environment of the vehicle
Regarding claim 12, the combination of Lokesh and Lanfranco teach the elements above and Lokesh further discloses:
a data store configured to store a database (storage device stores application data to connect to cloud-based server, see at least[0028]; applications 248 on external services 246, see at least [0034]), wherein: the setting is stored in the database (application may retrieve information gathered by vehicle systems/sensors, user interface, etc., see at least [0028]; applications aggregate data from user accounts, see at least [0034]), the setting being indexed by the identity of the operator and at least one of: information about an environment in which the vehicle operated at times that correspond to times of production of the historical distances, or information about a state of the operator of the vehicle at the times that correspond to the times of production of the historical distances (storage device stores user preferences input by the user and includes a threshold separation which is based on a stored user preference such as a set separation by the driver from a leading vehicle, see at least [0060]) *Examiner sets forth the distance to a leading vehicle is an information about an environment of the vehicle, and 
the instructions to determine the setting for the cruise control include instructions that when executed by the first processor cause the first processor to: receive the identity of the operator and at least one of: information about an environment in which the vehicle is operating, or information about a state of the operator (sensors sensory subsystem 210 includes a camera for identifying a user, see at least [0030]; navigation subsystem 211 generates and receives information of vehicle environment such as traffic information and other navigational information, see at least [0030]); and 
retrieve, from the database and based on the identity of the operator and at least one of: the information about the environment in which the vehicle is operating, or the information about the state of the operator, the setting (the system determines the user preference for maintaining the distance between the vehicle and the leading vehicle based on the threshold separation in a no-pass zone, see at least [0060] and [0073]).
Regarding claim 16, Lokesh discloses:
A method, comprising: determining, by a processor and based on a model and an identity of an operator of a vehicle, a setting for a cruise control to maintain a distance between the vehicle and a preceding vehicle, the model based on historical distances maintained by the operator (user historical data is used to determine user preference on an amount of separation to maintain between the vehicle and the leading vehicle, see at least [0073]); and 
causing, by the processor, the cruise control to operate according to the setting (instructions are sent to vehicle control system to activate automatic vehicle control routine to trail the leading vehicle based on the user preferences, see at least [0073])
Lokesh does not explicitly disclose:
wherein a rate of energy consumption by the vehicle when the vehicle is controlled by the cruise control is less than the rate of energy consumption when the vehicle lacks being controlled by the cruise control
However, Lanfranco teaches:
wherein a rate of energy consumption by the vehicle when the vehicle is controlled by the cruise control is less than the rate of energy consumption when the vehicle lacks being controlled by the cruise control (Adaptive Cruise Control (ACC) functionality allows for decrease in fuel consumption, see at least [0034])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trailing vehicle control disclosed by Lokesh by adding the decrease in fuel consumption taught by Lanfranco. One of ordinary skill in the art would have been motivated to make this modification in order to “optimize the longitudinal control parameters of the ACC functionality in order to avoid unnecessary automatic decelerations or to carry out less conservative automatic decelerations, with a consequent reduction in fuel consumption and an increase in driving comfort” (see [0023]).
Regarding claim 17, the combination of Lokesh and Lanfranco teaches the elements above and Lokesh further discloses:
receiving, by the processor and from the cruise control, setting selections associated with predetermined distances to be maintained between the vehicle and the preceding vehicle; and adjusting, by the processor, the setting to match a closest setting selection of the setting selections (system determined separation to be 100ft but driver of trailing vehicle indicated driver’s preference is 150, therefore the driver’s preference is set over the system determined space, see at least [0060]).
Regarding claim 20, Lokesh discloses:
A non-transitory computer-readable medium (non-transitory storage devices such as non-volatile storage device 208, see at least [0028]) for determining a setting for a cruise control, the non-transitory computer-readable medium including instructions that when executed by one or more processors (processor 214, see at least [0026]) cause the one or more processors to: 
determine, based on a model and an identity of an operator of a vehicle, a setting for a cruise control to maintain a distance between the vehicle and a preceding vehicle, the model based on historical distances maintained by the operator (user historical data is used to determine user preference on an amount of separation to maintain between the vehicle and the leading vehicle, see at least [0073]); and 
cause the cruise control to operate according to the setting (instructions are sent to vehicle control system to activate automatic vehicle control routine to trail the leading vehicle based on the user preferences, see at least [0073]) 
Lokesh does not explicitly disclose:
wherein a rate of energy consumption by the vehicle when the vehicle is controlled by the cruise control is less than the rate of energy consumption when the vehicle lacks being controlled by the cruise control.
However, Lanfranco teaches:
wherein a rate of energy consumption by the vehicle when the vehicle is controlled by the cruise control is less than the rate of energy consumption when the vehicle lacks being controlled by the cruise control (Adaptive Cruise Control (ACC) functionality allows for decrease in fuel consumption, see at least [0034])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trailing vehicle control disclosed by Lokesh by adding the decrease in fuel consumption taught by Lanfranco. One of ordinary skill in the art would have been motivated to make this modification in order to “optimize the longitudinal control parameters of the ACC functionality in order to avoid unnecessary automatic decelerations or to carry out less conservative automatic decelerations, with a consequent reduction in fuel consumption and an increase in driving comfort” (see [0023]).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lokesh and Lanfranco as applied to claim 1 above, and further in view of Beaurepaire et al. (U.S. Patent Application Publication No. 2020/0079385 A1; Beaurepaire).
Regarding claim 5, the combination of Lokesh and Lanfranco teaches the elements above but does not teach:
the model is further based on information about a state of the operator of the vehicle, the information about the state of the operator comprising at least one of information about an emotional state of the operator, information about an attentive state of the operator, or information about a quality of a duration of sleep of the operator at a time before a current operation of the vehicle
However, Beaurepaire teaches:
the model is further based on information about a state of the operator of the vehicle, the information about the state of the operator comprising at least one of information about an emotional state of the operator, information about an attentive state of the operator, or information about a quality of a duration of sleep of the operator at a time before a current operation of the vehicle (following distance between user’s vehicle and another vehicle is dependent on user’s reaction, such as a scared facial expression, see at least [0040]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trailing vehicle control disclosed by Lokesh and the decrease in fuel consumption taught by Lanfranco by adding the user’s reaction taught by Beaurepaire. One of ordinary skill in the art would have been motivated to make this modification to “to configure the vehicle 101 to provide a comfortable driving experience for a user” (see [0041]).
Regarding claim 6, the combination of Lokesh, Lanfranco, and Beaurepaire teach the elements above but Lokesh and Lanfranco do not teach:
the at least one of the information about the emotional state of the operator or the information about the quality of the duration of sleep of the operator at the time before the current operation of the vehicle is derived from at least one of a heart rate of the operator, a measure of a pupil of an eye of the operator, a motion of the operator indicative of a state of surprise, or information about a breathing of the operator during the duration of sleep
However, Beaurepaire teaches:
the at least one of the information about the emotional state of the operator or the information about the quality of the duration of sleep of the operator at the time before the current operation of the vehicle is derived from at least one of a heart rate of the operator, a measure of a pupil of an eye of the operator, a motion of the operator indicative of a state of surprise, or information about a breathing of the operator during the duration of sleep (user sensor data is collected via camera sensor to detect a facial, eye, and body movement and a heart rate sensor, see at least [0050])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trailing vehicle control disclosed by Lokesh and the decrease in fuel consumption taught by Lanfranco by adding the user sensor data taught by Beaurepaire. One of ordinary skill in the art would have been motivated to make this modification to “to determine a user reaction to a corresponding driving behavior” (see [0053]).
Regarding claim 7, the combination of Lokesh, Lanfranco, and Beaurepaire teach the elements above and Lokesh further discloses:
a communications device, wherein the communications module further includes instructions that cause the first processor to receive, via the communications device, the information about the operator from at least one of a still image camera, a video camera, an infrared camera, or a continuous positive airway pressure machine (sensor subsystem 210 of in-vehicle computing system 200 communicates with and receives inputs from various vehicle sensors, such as a cabin camera for identifying user, see at least [0030])
The combination of Lokesh and Lanfranco does not teach:
information about the state of the operator
However, Beaurepaire teaches:
a communications device, wherein the communications module further includes instructions that cause the first processor to receive, via the communications device, the information about the state of the operator from at least one of a still image camera, a video camera, an infrared camera, or a continuous positive airway pressure machine (user sensor data is collected via camera sensor to detect a facial, eye, and body movement, see at least [0050]; camera is used to detect user facial expressions to associate with user comfort level, see at least [0051])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trailing vehicle control disclosed by Lokesh and the decrease in fuel consumption taught by Lanfranco by adding the user sensor data taught by Beaurepaire. One of ordinary skill in the art would have been motivated to make this modification to “to determine a user reaction to a corresponding driving behavior” (see [0053])
Claims 13-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lokesh and Lanfranco as applied to claim 1 above, and further in view of Scofield et al. (U.S. Patent Application Publication No. 2017/0015318 A1; hereinafter Scofield).
Regarding claim 13, the combination of Lokesh and Lanfranco teaches the elements above but does not teach:
a data store configured to store a database, wherein the database stores a plurality of settings for a plurality of operators
However, Scofield teaches:
a data store configured to store a database, wherein the database stores a plurality of settings for a plurality of operators (device 202 has a set of user driving profiles for first user, second user, and third user, see at least [0021] and Fig. 2) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trailing vehicle control disclosed by Lokesh and the decrease in fuel consumption taught by Lanfranco by adding the plurality of user profiles taught by Scofield. One of ordinary skill in the art would have been motivated to make this modification in order to “operate the driving feature of the vehicle according to the identified user driving behavior” so “control of the vehicle may be personalized to the user driving behaviors of one or more users” (see [0004]).
Regarding claim 14, the combination of Lokesh, Lanfranco, and Scofield teaches the elements above but the combination of Lokesh and Lanfranco does not teach:
operators are assigned to classes, the settings are indexed by the classes, and the instructions to determine the setting for the cruise control include instructions that when executed by the first processor cause the first processor to: receive the identity of the operator; determine, based on the identity of the operator, a class, of the plurality of classes, of the operator; and retrieve, from the database and based on the class, the setting.
However, Scofield teaches:
operators are assigned to classes, the settings are indexed by the classes (user driving profiles are determined to be cautious, average, or aggressive, see at least [0046]), and the instructions to determine the setting for the cruise control include instructions that when executed by the first processor cause the first processor to: receive the identity of the operator (device 202 identifies 214 the user 110, see at least [0021]); determine, based on the identity of the operator, a class, of the plurality of classes, of the operator (device selects at least one user driving behavior 216 of the driver, see at least [0021]); and retrieve, from the database and based on the class, the setting (device selects user driving behavior 208 of the user for the driving feature, see at least [0021]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trailing vehicle control disclosed by Lokesh and the decrease in fuel consumption taught by Lanfranco by adding the plurality of user profiles taught by Scofield. One of ordinary skill in the art would have been motivated to make this modification in order to “operate the driving feature of the vehicle according to the identified user driving behavior” so “control of the vehicle may be personalized to the user driving behaviors of one or more users” (see [0004]). 
Regarding claim 15, the combination of Lokesh, Lanfranco, and Scofield teaches the elements above and Lokesh further discloses:
instructions to determine the setting for the cruise control include instructions that when executed by the first processor cause the first processor to: receive the identity of the operator (sensory subsystem 210 which includes a camera for identifying a user, see at least [0030]); and 
retrieve, from the database and based on the identity of the operator, the setting (the system includes user preference on an amount of separation to maintain between the vehicle and the leading vehicle, see at least [0073]), and 
the preferred time gap determination module further includes instructions that when executed by the first processor cause the first processor to: retrieve, from the database, at least one other setting, of the plurality of settings, for at least one other operator of the plurality of operators (receive feedback from leading vehicle on preferred separation to be followed, see at least [0076]); and 
adjust, based on the at least one other settings, the setting (lead the trailing vehicle at a final distance which is based on the separation preferences of the leading and following vehicles, see at least [0076])
The combination of Lokesh and Lanfranco does not teach:
the settings are indexed by identities of the operators
However, Scofield teaches:
the settings are indexed by identities of the operators (behavior profiles are stored for plurality of users, see at least [0021], Fig. 2, and Fig. 9)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trailing vehicle control disclosed by Lokesh and the decrease in fuel consumption taught by Lanfranco by adding the plurality of user profiles taught by Scofield. One of ordinary skill in the art would have been motivated to make this modification in order to “operate the driving feature of the vehicle according to the identified user driving behavior” so “control of the vehicle may be personalized to the user driving behaviors of one or more users” (see [0004]).
Regarding claim 19, the combination of Lokesh and Lanfranco teaches the elements above but does not teach:
determining, by the processor and based on the model and the identity of the operator of the vehicle, a setting for the cruise control with respect to at least one of a magnitude of a rate of acceleration of the vehicle or a magnitude of a rate of deceleration of the vehicle; and causing, by the processor, the cruise control to operate according to the setting for the cruise control with respect to the at least one of the magnitude of the rate of acceleration of the vehicle or the magnitude of the rate of deceleration of the vehicle
However, Scofield teaches:
determining, by the processor and based on the model and the identity of the operator of the vehicle, a setting for the cruise control with respect to at least one of a magnitude of a rate of acceleration of the vehicle or a magnitude of a rate of deceleration of the vehicle (user behavior of driver includes user’s maximum rates of acceleration and deceleration, see at least [0020]); and 
causing, by the processor, the cruise control to operate according to the setting for the cruise control with respect to the at least one of the magnitude of the rate of acceleration of the vehicle or the magnitude of the rate of deceleration of the vehicle (“when requested to maintain a selected speed, the device may utilize acceleration and braking rates that are typical of the user 110” see at least [0020])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trailing vehicle control disclosed by Lokesh and the decrease in fuel consumption taught by Lanfranco by adding the acceleration and deceleration of user profile taught by Scofield. One of ordinary skill in the art would have been motivated to make this modification in order to “operate the driving feature of the vehicle according to the identified user driving behavior” so “control of the vehicle may be personalized to the user driving behaviors of one or more users” (see [0004]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lokesh and Lanfranco as applied to claim 1 above, and further in view of Paszkowicz et al. (U.S. Patent Application Publication No. 2018/0285665 A1; hereinafter Paszkowicz).
Regarding claim 18, the combination of Lokesh and Lanfranco teaches the elements above but does not teach:
receiving, by the processor after the cruise control has commenced to operate according to the setting, information about an attentive state of the operator; and adjusting, by the processor and in response to the information about the attentive state of the operator, the setting
However, Paszkowicz teaches:
receiving, by the processor after the cruise control has commenced to operate according to the setting, information about an attentive state of the operator (determine the attentiveness level of the driver via driver monitor 21, see at least [0051]); and 
adjusting, by the processor and in response to the information about the attentive state of the operator, the setting (vehicle system controller 29 modifies control strategy of ACC based on attentiveness level of driver, see at least [0056])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trailing vehicle control disclosed by Lokesh and the decrease in fuel consumption taught by Lanfranco by adding the driver attentiveness level taught by Paszkowicz. One of ordinary skill in the art would have been motivated to make this modification in order “to provide improved control of the vehicle driver aid systems” (see [0003]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eriksson et al. (U.S. Patent Application Publication No. 2014/0200788 A1) teaches cruise control in a fuel conserving way with driver preferences.
Tahmasbi-Sarvestani (U.S. Patent Application Publication No. 2020/0086873 A1) teaches maintaining a distance between a controlled vehicle and nearby vehicle based on vehicle driver’s preferences.
Goldman-Shenhar et al. (U.S. Patent Application Publication No. 2015/0220068 A1) teaches identifying user intentions and desires while carrying out autonomous driving systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662